DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered. 

RESPONSE TO ARGUMENTS
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… wherein none of the ALU, the input switching fabric, and the output switching fabric are instruction-based architecture components, the instruction-based architecture being a computing architecture with programmable processing cores and whose communication fabric is not reconfigurable …” because Wilson is directed to instruction-based parallel median filtering processor; therefore, Wilson is not compatible with any other references, including Nousias. Even if Wilson and Nousias where combined, the combination still fails as Wilson would be rendered unsatisfactory for its intended purpose; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Wilson is not a traditional/conventional instruction-based architecture as Wilson is an improved instruction-based architecture ([0006]); additionally, as Nousias can emulate dedicate hardware architecture ([0005]); therefore, one of ordinary skilled in the art may program/emulate Nousias’ processing architecture to functional with Wilson’s improved instruction-based parallel median filtering processor and method.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 11 and 21, the examiner will also apply the above response for independent claim 1 towards independent claims 11 and 21.

I. REJECTIONS BASED ON PRIOR ART
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

To further clarify, applicant’s Specification (i.e. paragraphs [0003]-[0004]) appears to discuss the reconfigurable computing engines being a compromise between instruction-based architectures and dedicated hardware approach, wherein the reconfigurable computing engines have operational units such as ALUs and have some kind of reprogrammable/reconfigurable computing network (or “fabric”). Applicant’s Specification (i.e. paragraphs [0027]) further appears to discuss reconfigure core that can be easily programmed or reprogrammed to execute any suitable operation in a similar way to a GPP, such as RICA architecture’s array of instruction cells being configurable to perform one or more operations such as ADD, MUL, etc. 
However, based on applicant’s above cited paragraphs (i.e. applicant’s Specification paragraphs [0003]-[0004] and [0027]), it does not appears applicant Specification discloses reconfigurable computing engine’s degree of compromise in relation to instruction-based architecture, and applicant Specification does not appear to disclose/define instruction-based architectures as “… being a computing architecture with programmable processing cores and whose communication fabric is not reconfigurable …”.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub.: 2009/0327378) in view of Nousias et al. (US Pub.: 2014/0359174) with support from Arslan et al. (US Pub.: 2010/0122105).

As per claim 1, Wilson teaches/suggests a circuit comprising: a unit (e.g. Fig. 4, ref. 52, 60-64; Fig. 7, ref. 52, 702) configured to receive an input signal comprising N input values (e.g. P1–P3 in Fig. 4 and Fig. 7) to be sorted and to drive N select signals (e.g. associated with signals provided to Mux 66–70 in Fig. 4 and Fig. 7) that at least indicate a maximum value (e.g. Max) and a minimum value (e.g. Min) among the N input values, where N is an integer having a value greater than one; and an output 
Wilson does not teach the circuit comprising: 
an arithmetic logic unit (ALU) configure to operate; 
an input switching fabric configured to select input for the ALU; and
operations carried out by the ALU, and 
wherein the output switching fabric is dynamically reconfigurable in every clock cycle such that directions one or more data paths of outputs from the output switching fabric are reconfigurable, 
wherein the input switching fabric is dynamically reconfigurable in every clock cycle such that selections one or more data paths of inputs to the input switching fabric are reconfigurable, and 
wherein none of the ALU, the input switching fabric, and the output switching fabric are instruction-based architecture components, the instruction-based architecture being a computing architecture with programmable processing cores and whose communication fabric is not reconfigurable.
Nousias teaches/suggests a circuit comprising: an arithmetic logic unit (ALU) configure to operate (e.g. associated with ALU being configured/updated to add/subtract: [0008]); an input switching fabric configured to select input for the ALU Nousias’s RICA architecture is described in Arslan et al. (US Pub.: 2010/0122105), wherein Arslan’s contents are incorporated by references in their entirety by Nousias (Nousias, [0004]). As Arslan discloses arrangement of RICA can be made to be compatible with any GPP/DSP system (Arslan, [0119]), and considering Wilson’s improved instruction-based parallel median filtering processor and method uses DSP (Wilson, [0037]) or processor (Wilson, [0039]), Nousias’s RICA architecture can be made to be compatible with Wilson’s exemplary DSP)
Nousias’ RICA architecture into Wilson’s circuit operations for the benefit of providing a reconfigurable processing architecture with an efficient compromise between instruction-based architecture and dedicated hardware (Nousias, [0004]) to obtain the invention as specified in claim 1.

As per claim 2, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU and the output switching fabric are provided in a switch box associated with a reconfigurable instruction cell array having multiple switch boxes arranged into one or more rows and one or more columns (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]).

As per claim 3, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N multiplexers are each individually configured to receive the N input values and a respective one of the N select signals (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 4, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 5, Wilson and Nousias teach/suggest all the claimed features of claim 4 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N select signals further comprise a third select signal that indicates a middle value among the N input values such that the N multiplexers are further configured to output the middle value among the N input values based on the third select signal (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 6, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU comprises a comparison circuit configured to sort the N input values in an ascending order (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
Wilson and Nousias teach/suggest all the claimed features of claim 6 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the comparison circuit comprises N comparators that are each configured to perform a greater than comparison between a pair of input values from among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 8, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU comprises a comparison circuit configured to sort the N input values in a descending order (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 9, Wilson and Nousias teach/suggest all the claimed features of claim 8 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the comparison circuit comprises N comparators that are each configured to perform a less than comparison between a pair of input values from among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 

As per claim 10, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU and the output switching fabric form one of a plurality of N-way sort units in a median filter configured to output a median value among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0037]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claims 11-20, claims 11-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-10.

As per claim 21, claim 21 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2.

As per claims 22-28, claims 22-28 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-9.

As per claim 29, Wilson and Nousias teach/suggest all the claimed features of claim 21 above, where Wilson and Nousias further teach/suggest the reconfigurable instruction cell array comprising wherein the ALU and the output switching fabric provided in the at least one switch box form one of a plurality of N-way sort units in a median filter configured to output a median value among the N input values (Wilson, Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features.

As per claim 30, claim 30 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-30 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 27, 2021